Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments
 
The amendments filed on 10/30/2020 have been received, to which the Applicant is thanked. Claim 14 is now dependent from claim 13. With sufficient explanation from the Applicant, almost all of the Drawing Objections of record have been overcome and withdrawn from consideration, to which the Examiner thanks the Applicant. The Applicant has overcome the claim objections of record, and they have been withdrawn. The Applicant has overcome the 112b rejection of record and it has been withdrawn from consideration.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants arguments,
The examiner respectfully responds the Applicants arguments are directed to new amendments of the claim language, which have been addressed in the rejection below.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A coupling gearwheel section, still as in claims 5, 8, & 12 (The element is not given a numerical identifier in the Specifications, therefore it cannot be located within the Drawings; and while the Examiner understands the explanation provided by the Applicant in the Remarks filed 10/30/2020 to change “a coupling gear wheel section” from claim 10; however claims 5, 10, & 12 still recite a coupling gear wheel section. The objection would be overcome by making the same changes across all the claims as applied to claim 10 to the element by the same name)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doll et al (DE102017004928), hereinafter referred to as Doll, wherein US 2018/0334015 will be used as a suitable translation, in view of Sokolofsky (US 7,517,278).

Regarding claim 1, Doll (DE102017004928) shows an outlet device for ventilation of a vehicle interior by generating an outlet flow, the outlet device comprising: a housing (10, Fig. 1) with an inner surface (10a, Fig. 1) forming a channel (C, C1/C2, Fig. 1) which extends between an air inlet orifice (11, Fig. 1) and an air outlet orifice (12, Fig. 1); a first air-directing surface (31, Fig. 1) which lies opposite to a first inner surface section (21, Fig. 1) of the inner surface and which together with the first inner surface section forms a first air channel (C1, Fig. 1), wherein the first air channel defines a first partial volume flow direction (5, Fig. 1) at the air outlet orifice (Fig. 1); a second air-directing surface (32, Fig. 1) which lies contrary to the first air-directing surface (Fig. 1) and opposite to a second inner surface section (22, Fig. 1) of the inner surface (Fig. 1) and which together with the second inner surface section forms a second air channel (C2, Fig. 1), wherein the second air channel defines a second partial volume flow direction (6, Fig. 1) at the air outlet orifice (Fig. 1); a first flap (Fig. 4 – element 50 comprises of two portions 51 & 52, which constitutes a first flap associated with the side of portion 52 and a second flap associated with the side of portion 51) which is pivotable around a first adjustment axis (D50, Fig. 1) which runs transversely to a housing centerline (A10, Fig. 1), wherein the first flap is disposed in front of the first and second air-directing surfaces when viewed from the air inlet orifice (Fig. 1); a second flap (Fig. 4 – element 50 comprises of two portions 51 & 52, which constitutes a first flap associated with the side of portion 52 and a second flap associated with the side of portion 51) which is pivotable around a second adjustment axis (Fig. 1 – as the Applicant has disclosed the first and second adjustment axis to be the same axis, as does Doll show a second adjustment axis with D50) which runs transversely to the housing centerline (Fig. 1), wherein the second flap is disposed in front of the first and second air-directing surfaces when viewed from the air inlet orifice (Fig. 1); and an adjustment device (A50, Fig. 2) which comprises a control device (¶0063).

Sokolofsky (US 7,517,278), an assembly for controlling airflow in an HVAC system, is in the same field of endeavor as Doll which is an assembly for controlling airflow in an HVAC system. 
Sokolofsky teaches a coupling device (46/54/56, Fig. 3) which is actuatable by the control device (40/44, Fig. 3) and couples pivoting motions of the first flap (28, Fig. 4) and the second flap (30, Fig. 4, Col. 2, Lines 22-25), such that the first flap and the second flap are movable relative to each other in a predefined manner (Col. 2, Lines 35-38 – the first and second flaps are movable relative to each other in a predetermined manner via the gear system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide a coupling device which is actuatable by the control device and couples pivoting motions of the first flap and the second flap, such that the first flap and the second flap are movable relative to each other in a predefined manner, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 2, Doll shows wherein the first flap and the second flap are coupled to each other by a pivot bearing (55, Fig. 2, ¶0049, Lines 1-6 – the first and second flap are coupled to each other by pivot bearing 55) and wherein the first flap and the second flap are rotatably mounted to the housing (Fig. 2).  

Regarding claim 3, Doll shows elements of the claimed invention as stated above in claim 2 including a first and second flap.
However, Doll lacks showing wherein the coupling device comprises a first guide track in which a first engagement part of a first lever which is rotatably fixed to the first flap is movably engageable, wherein the coupling device comprises a second guide track in which a second engagement part of a 
Sokolofsky teaches wherein the coupling device comprises a first guide track (84, Fig. 4) in which a first engagement part (56, Fig. 4) of a first lever (56, Fig. 4 – as the Applicant discloses the first engagement part 52 to only comprise of a single element of the first lever 51 leading the Examiner to question how the same part can be identified as two different elements, as does Sokolofsky show a first engagement part 56 of a first lever 56) which is rotatably fixed to the flap (28, Fig. 1) is movably engageable (Fig. 4), wherein the coupling device comprises a second guide track (86, Fig. 3) in which a second engagement part (54, Fig. 3) of a second lever (54, Fig. 3 - as the Applicant discloses the second engagement part 62 to only comprise of a single element of the second lever 61 leading the Examiner to question how the same part can be identified as two different elements, as does Sokolofsky show a second engagement part 54 of a first lever 54) which is rotatably fixed to the flap is movably engageable (Fig. 4), and wherein the first guide track and the second guide 16Attorney Docket No. FAR00003USU1track are formed on a coupling plate (46, Fig. 3) of the coupling device (46/54/56, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the coupling device comprises a first guide track in which a first engagement part of a first lever which is rotatably fixed to the first flap is movably engageable, wherein the coupling device comprises a second guide track in which a second engagement part of a second lever which is rotatably fixed to the second flap is movably engageable, and wherein the first guide track and the second guide 16Attorney Docket No. FAR00003USU1track are formed on a coupling plate of the coupling device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 4, Doll shows elements of the claimed invention as stated above in claim 3 except wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other.  
Sokolofsky teaches wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other (Fig. 3/4).


Regarding claim 5, Doll shows elements of the claimed invention as stated above in claim 3 except wherein the coupling device comprises a coupling gear wheel section which coupling gear section is coupled to the control device.  
Sokolofsky teaches wherein the coupling device (46/54/56, Fig. 3) comprises a coupling gear wheel section (76, Fig. 3 – element 46 comprises of a coupling gear wheel section) which coupling gear section is coupled to the control device (Fig. 3 – the coupling gear wheel section is coupled to the control device 44 via the transmission device 36/52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the coupling device comprises a coupling gear wheel section which coupling gear section is coupled to the control device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 6, Doll shows elements of the claimed invention as stated above in claim 1 including a first and second flap.
However, Doll lacks showing wherein the coupling device comprises a first guide track in which a first engagement part of a first lever which is rotatably fixed to the first flap is movably engageable, wherein the coupling device comprises a second guide track in which a second engagement part of a second lever which is rotatably fixed to the second flap is movably engageable, and wherein the first guide track and the second guide 16Attorney Docket No. FAR00003USU1track are formed on a coupling plate of the coupling device.  
Sokolofsky teaches wherein the coupling device comprises a first guide track (84, Fig. 4) in which a first engagement part (56, Fig. 4) of a first lever (56, Fig. 4 – as the Applicant discloses the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the coupling device comprises a first guide track in which a first engagement part of a first lever which is rotatably fixed to the first flap is movably engageable, wherein the coupling device comprises a second guide track in which a second engagement part of a second lever which is rotatably fixed to the second flap is movably engageable, and wherein the first guide track and the second guide 16Attorney Docket No. FAR00003USU1track are formed on a coupling plate of the coupling device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 7, Doll shows elements of the claimed invention as stated above in claim 6 except wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other.  
Sokolofsky teaches wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other (Fig. 3/4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which 

Regarding claim 8, Doll shows elements of the claimed invention as stated above in claim 6 except wherein the coupling device comprises a coupling gear wheel section which coupling gear section is coupled to the control device.  
Sokolofsky teaches wherein the coupling device (46/54/56, Fig. 3) comprises a coupling gear wheel section (76, Fig. 3 – element 46 comprises of a coupling gear wheel section) which coupling gear section is coupled to the control device (Fig. 3 – the coupling gear wheel section is coupled to the control device 44 via the transmission device 36/52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the coupling device comprises a coupling gear wheel section which coupling gear section is coupled to the control device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 11, Doll shows elements of the claimed invention as stated above in claim 1 except a transmission device, wherein the coupling device is actuatable by the control device via the transmission 17Attorney Docket No. FAR00003USU1device.
Sokolofsky teaches further comprising a transmission device (36/52, Fig. 3), wherein the coupling device (46/54/56, Fig. 3) is actuatable by the control device (40/44, Fig. 3) via the transmission 17Attorney Docket No. FAR00003USU1device (Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide a transmission device, wherein the coupling device is actuatable by the control device via the transmission 17Attorney Docket No. FAR00003USU1device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 12, Doll shows elements of the claimed invention as stated above in claim 1 except further comprising a transmission device, wherein the coupling device is actuatable by the control device via the transmission device and wherein the transmission device comprises a transmission gearwheel section which is rotatably coupled to the housing and which engages a coupling gear wheel section of the coupling device and a gear section of the control device.
Sokolofsky teaches further comprising a transmission device (36/52, Fig. 3), wherein the coupling device (46/54/56, Fig. 3) is actuatable by the control device (40/44, Fig. 3) via the transmission device (Fig. 3) and wherein the transmission device comprises a transmission gearwheel section (64, Fig. 3) which is rotatably coupled to the housing (36, Fig. 4) and which engages a coupling gear wheel section (76, Fig. 3) of the coupling device and a gear section (42, Fig. 3) of the control device (Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide further comprising a transmission device, wherein the coupling device is actuatable by the control device via the transmission device and wherein the transmission device comprises a transmission gearwheel section which is rotatably coupled to the housing and which engages a coupling gear wheel section of the coupling device and a gear section of the control device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 13, Doll shows further comprising one or more vertical fins (71/72, Fig. 2) which is pivotally mounted to the housing (10, Fig. 5 – the one or more vertical fins are pivotally mounted to the housing via bearings D71 and D72) and a fin adjustment axis (¶0064) which runs transversely the first adjustment axis and the second adjustment axis (Fig. 2).  

Regarding claim 14, Doll shows wherein at least one of the one or more vertical fins comprises an outer edge section (75, Fig. 3) which faces the air inlet orifice (Fig. 3) and which is formed as a concave arched section when viewed from the air inlet orifice (Fig. 3) to form a recess (Fig. 3) into which an outer edge section of the first flap, which faces the at least one vertical fin, extends within predetermined areas of rotational states of the first flap (Fig. 3/4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doll et al (DE102017004928), hereinafter referred to as Doll, wherein US 2018/0334015 will be used as a suitable translation, in view of Sokolofsky (US 7,517,278), in further view of Doll et al (US 9,163,848).

Regarding claim 9, Doll shows elements of the claimed invention as stated above in claim 1 including wherein the control device comprises a motor (¶0063) for actuating a device (¶0063).
However, Doll lacks showing a coupling device.
Sokolofsky teaches a coupling device (46/54/56, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide a coupling device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).
However, the combination of Doll & Sokolofsky lacks showing wherein the control device comprises a handle or thumbwheel for actuating a device (Fig. 4, Col. 6, Lines 10-12).
	Doll et al (US 9,163,848), an air vent, is in the same field of endeavor as Doll which is an air vent.
	Doll et al teaches wherein the control device comprises a handle or thumbwheel (310, Fig. 4 – the control device is a handle) for actuating a device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doll & Sokolofsky to incorporate the teachings of Doll et al to provide wherein the control device comprises a handle or thumbwheel for actuating a device, which would provide an improved air vent that due to the presence of a plurality of air ducts, the directional effect could be amplified (Col. 2, Lines 66-67).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doll et al (DE102017004928), hereinafter referred to as Doll, wherein US 2018/0334015 will be used as a suitable translation, in view of Sokolofsky (US 7,517,278), in further view of Doll et al (US 9,163,848).

Regarding claim 10, Doll shows elements of the claimed invention as stated above in claim 1 except wherein the coupling device comprises a coupling gear section, wherein the coupling gear section is rotatably coupled to the housing and engages with a gear wheel of the coupling device.  
Sokolofsky teaches wherein the coupling device (46/54/56, Fig. 3) comprises a coupling gear section (64, Fig. 3), wherein the coupling gear section is rotatably coupled to the housing (36, Fig. 4) and engages with a gear wheel (76, Fig. 3) of the coupling device (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the coupling device comprises a coupling gear section, wherein the coupling gear section is rotatably coupled to the housing and engages with a gear wheel of the coupling device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).
However, the combination of Doll & Sokolofsky lacks showing the control device comprises a control knob. 
Doll et al (US 9,163,848), an air vent, is in the same field of endeavor as Doll which is an air vent.
Doll et al teaches the control device (310, Fig. 4) comprises a control knob (Fig. 4 – the control device is a control knob).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doll & Sokolofsky to incorporate the teachings of Doll et al to provide the control device to comprise a control knob, which would provide an improved air vent that due to the presence of a plurality of air ducts, the directional effect could be amplified (Col. 2, Lines 66-67).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746